210 F.2d 655
Rudolph Charles MAST, Appellant,v.UNITED STATES of America.
No. 15011.
United States Court of Appeals, Eighth Circuit.
Feb. 12, 1954.

Appeal from the United States District Court for the District of Minnesota.
James J. Courtney, Jr., Duluth, Minn., for appellant.
George E. MacKinnon, U.S. Atty., and Alex Dim, Asst. U.S. Atty., St. Paul, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed, on motion of appellee and consent of appellant, and stipulation of parties.